Citation Nr: 0329426	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease and peptic ulcer disease.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for an allergic 
reaction with hives and swelling of the tongue.

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to service connection for 
hypercholesterolemia.

6.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis with allergic rhinitis.  

7.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

8.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fourth and fifth 
fingers.

9.  Entitlement to an initial compensable evaluation for 
degenerative joint disease (DJD) of the right foot.

10.  Entitlement to an initial compensable evaluation for 
onychomycosis of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1997, when he retired.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  The RO granted service connection for sinusitis 
with allergic rhinitis, status post rhinoplasty, with an 
evaluation of 10 percent; pseudofolliculitis barbae, with an 
evaluation of zero percent; a left shoulder disorder with DJD 
and limitation of motion, with an evaluation of 10 percent; 
DJD of the thoracic spine at T10, T11, and T12, with an 
evaluation of zero percent; patellofemoral pain syndrome of 
the right knee with DJD, with an evaluation of zero percent; 
patellofemoral pain syndrome of the left knee with DJD, with 
an evaluation of zero percent; residuals of a right ankle 
fracture with DJD with an evaluation of zero percent; 
residuals of a fracture of the fourth and fifth fingers of 
the right hand, with an evaluation of zero percent; DJD of 
the right foot, with an evaluation of zero percent; 
onychomycosis of both feet, with an evaluation of zero 
percent; and geographic tongue, with an evaluation of zero 
percent; all effective from August 1, 1997.  In addition, the 
RO denied service connection for otitis media, Bell's Palsy 
and multiple sclerosis, hiatal hernia with gastroesophageal 
reflux disorder and peptic ulcer disease, a left ankle 
disorder, an allergic reaction with hives, a dental disorder, 
shortness of breath, and hypercholesterolemia.

The veteran filed a timely notice of disagreement (NOD) with 
the RO's determination of the following claims:  evaluations 
of sinusitis with allergic rhinitis, status post rhinoplasty 
evaluated at 10 percent disabling, pseudofolliculitis barbae, 
DJD of the thoracic spine at T10, T11 and T12, patellofemoral 
pain syndrome of the right knee with DJD, a right ankle 
fracture with DJD, residuals of a fracture of the right hand, 
fourth and fifth fingers, DJD of the right foot, and 
onychomycosis of both feet, each evaluated as zero percent 
disabling, and denial of service connection for hiatal hernia 
with gastroesophageal reflux disorder and peptic ulcer 
disease, a left ankle disorder, an allergic reaction with 
hives, a dental condition and hypercholesterolemia.

The RO then issued a statement of the case (SOC) in April 
2000, which addressed all the issues with which the veteran 
had disagreed.  The veteran filed a timely substantive appeal 
as to all the issues listed on the SOC.  He also requested a 
hearing before a Veterans Law Judge (VLJ) (formerly referred 
to as Member of the Board) sitting at the RO.  However, in 
July 2000 the veteran indicated in writing that he desired to 
have a videoconference hearing at the VA office in El Paso, 
with a VLJ sitting in Washington, DC, in lieu of a Travel 
Board hearing.

By rating decision in November 2001, the RO granted increased 
evaluations for the following service-connected disabilities:  
patellofemoral pain syndrome of the right knee with DJD, 
patellofemoral pain syndrome of the left knee with DJD, and 
DJD of the thoracic spine were all increased from zero 
percent to 10 percent; and residuals of a right ankle 
fracture with DJD was increased from zero percent to 
20 percent.  The RO issued a supplemental SOC (SSOC) in 
January 2002, which reflected the increased evaluations as 
well as the disabilities that were continued at the 
previously assigned evaluations.  

In a written statement dated in January 2002, the veteran 
withdrew his appeal of the issues of increased evaluations 
for patellofemoral pain syndrome of the right and left knees 
with DJD, DJD of the thoracic spine, and residuals of a right 
ankle fracture with DJD.  His appeals were continued as to 
the other issues.

This case was before the Board in January 2003, at which time 
it was remanded to the RO to schedule the veteran for a 
videoconference hearing.  In a communication with the RO in 
February 2003 the veteran expressed that he did not desire a 
hearing, thereby constituting a withdrawal of the previous 
request for a hearing.  38 C.F.R. § 20.702(e).

The issue of entitlement to service connection for hiatal 
hernia with gastroesophageal reflux disease (GERD) and peptic 
ulcer disease is further discussed in the Remand portion of 
this decision.


FINDING OF FACT

In July 2003, the Board received written correspondence which 
indicated that the veteran wished to withdraw his appeal on 
the following claims:  entitlement to service connection for 
a left ankle disorder, an allergic reaction with hives and 
swelling of the tongue, a dental disorder, 
hypercholesterolemia, an initial increased evaluation for 
sinusitis with allergic rhinitis, and initial compensable 
evaluations for pseudofolliculitis barbae, residuals of a 
fracture of the right fourth and fifth fingers, DJD of the 
right foot and onychomycosis of both feet.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the following claims:  entitlement to service connection for 
a left ankle disorder, an allergic reaction with hives and 
swelling of the tongue, a dental disorder, 
hypercholesterolemia, an initial increased evaluation for 
sinusitis with allergic rhinitis, and initial compensable 
evaluations for pseudofolliculitis barbae, residuals of a 
fracture of the right fourth and fifth fingers, DJD of the 
right foot and onychomycosis of both feet.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by an NOD and completed by a substantive appeal.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

In correspondence received by the Board in July 2003, the 
veteran indicated that he wished to withdraw his Board appeal 
on the following claims: entitlement to service connection 
for a left ankle disorder, an allergic reaction with hives 
and swelling of the tongue, a dental disorder, 
hypercholesterolemia, an initial increased evaluation for 
sinusitis with allergic rhinitis, and initial compensable 
evaluations for pseudofolliculitis barbae, residuals of a 
fracture of the right fourth and fifth fingers, DJD of the 
right foot and onychomycosis of both feet.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn his 
appeal as to the claims mentioned above, and there 
effectively remains no allegation of any error of fact or law 
for appellate consideration.  As a result, the Board does not 
have jurisdiction to review the pending appeal as to the 
withdrawn issues.

The Board further notes that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
enacted legislation provides, among other things, for 
enhanced notice and assistance to claimants under certain 
circumstances.  However, the Board finds nothing in the VCAA 
or the implementing regulations which affects the veteran's 
ability to voluntarily withdraw his case from appellate 
status.


ORDER

The appeal with regard to the claims of entitlement to 
service connection for a left ankle disorder, an allergic 
reaction with hives and swelling of the tongue, a dental 
disorder, hypercholesterolemia, an initial increased 
evaluation for sinusitis with allergic rhinitis, and initial 
compensable evaluations for pseudofolliculitis barbae, 
residuals of a fracture of the right fourth and fifth 
fingers, DJD of the right foot and onychomycosis of both feet 
are dismissed.


REMAND

In August 1997 the veteran filed a claim of entitlement to 
service connection for a hiatal hernia with GERD and peptic 
ulcer disease, which he contends originated during active 
military service.

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

In this instance, the Board finds that the record is 
insufficient to decide the veteran's claim of entitlement to 
service connection for a hiatal hernia with GERD and peptic 
ulcer disease at this time, as it contains conflicting and 
ambiguous medical opinions with regard to whether the 
veteran's currently claimed gastrointestinal disorders are 
the result of gastrointestinal and related disorders shown in 
service.

The record contains service medical records that show that in 
February 1987 the veteran was seen with complaints of 
headache, nausea, fever, and diarrhea.  A diagnosis of 
gastroenteritis was rendered.  In October 1989 he was seen 
with complaints of abdominal pain.  He reported a three-week 
history of centralized abdominal pain just inferior to the 
engastrius.  The impression was abdominal pain and 
questionable ulcer.  In July 1992 he was seen with complaints 
of nausea and stomach pains.  He stated that he also had a 
burning sensation in his esophagus when he inhaled.  He 
further reported that the abdominal pain was worse after 
eating.  The diagnosis was probable gastritis.

In July 1995 he was seen with complaints of nausea and mild 
abdominal pain in the epigastric region for the previous two 
months.  It was noted that he had previously been treated for 
ulcers from 1987 through 1989.  The clinical impression was 
possible peptic ulcer.  In addition, in July 1995 he was seen 
for a follow-up visit for a possible peptic ulcer.  He was 
placed on a trial of Zantac, at 150 milligrams.  He 
complained that he had nausea every morning and almost every 
time after eating.  The clinical assessment was "rule out" 
ulcer, gastric/peptic.  

In August 1995 the veteran requested an upper 
gastrointestinal examination due to complaints of epigastric 
pain for the previous two months.  On examination the 
esophageal web and "cervical esoph" were of equal level as 
seen on two separate views.  There was a Schatzki's ring and 
a small hiatal hernia shown.  There was no evidence of an 
ulcer.

In September 1995 the veteran was seen in-service with 
complaints of epigastric pain for the previous three months.  
It was noted that he was using Zantac.  He was diagnosed with 
GERD secondary to Schatzki's ring and small hiatal hernia.  
It was further reported that he had undergone an upper 
gastrointestinal series in August 1995, which showed 
Schatzki's ring and a small hernia,with no evidence of ulcer.  

In October 1995 he was examined and diagnosed with mild 
dyspepsia, thought probably secondary to GERD, and 
questionable and mild dysphagia secondary to Schatzki's ring.  
Laboratory testing showed small bowel, duodenum, biopsy - and 
small bowel mucosa with mild acute and moderate chronic 
inflammation consistent with peptic ulcer disease.  In an 
October 1995 esophagogastroduodenoscopy (EGD) report, the 
impressions reported were acute duodenitis, mild distal 
esophagitis, and mild Schatzki's ring.

In January 1996 his assessment was duodenitis and Schatzki's 
ring.  A May 1996 outpatient treatment report shows the 
veteran had been seen in the gastroenterology clinic as per a 
referral for an evaluation for chest pain.  It was noted that 
he had a history of abdomen pain that had been evaluated in 
Korea and "EG's" showed duodenitis.  He was treated with 
Zantac.  On examination, in July 1997, for the purpose of 
retirement from the military, diagnoses of peptic ulcer 
disease and hiatal hernia were noted.

Post-service, the veteran underwent a VA general medical 
examination in December 1997.  It was noted that the claims 
file was not available.  He reported that he had a hiatal 
hernia that was found in 1997.  He stated that he had been 
diagnosed with GERD and there had been no history of peptic 
ulcer disease.  He had been placed on Zantac, which was to be 
taken daily.  X-rays taken revealed a negative upper GI 
(gastrointestinal) series and barium swallow.  The diagnosis 
was hiatal hernia, peptic ulcer disease or gastroesophageal 
reflux, not found.  In addition, there were no significant 
abnormalities of the esophagus, stomach or duodenum; the 
impression was of negative esophagus, stomach, and duodenum.  

In a July 1998 outpatient progress note from the William 
Beaumont Army Medical Center  (WBAMC) it was noted that the 
veteran had complained of increased difficulty with 
swallowing.  A past history significant for hiatal hernia, 
peptic ulcer disease and Schatzki's, ring was noted.  
Following physical examination, the clinical impression was 
dysphagia of unknown etiology, possibly secondary to reflux, 
peptic ulcer disease, Schatzki's ring, and hiatal hernia and 
possibly secondary to Motrin use and irritation and 
inflammation.  Findings from a barium swallow esophagram 
showed, in pertinent part, a cervical esophageal web, 
presbyesophagus and a small hiatal hernia, with pooling of 
the barium in the distal esophagus.  

Diagnostic testing conducted in August 1998 revealed a final 
diagnosis of esophagogastric junction, biopsy: esophageal 
squamous mucosa and cardiac type gastric mucosa with acute 
and chronic inflammation and reactive epithelial atypia.  No 
intestinal metaplasia, dysplasia, or maliganancy identified.

A March 1999 outpatient treatment report shows the veteran 
was seen for a follow-up visit in gastroenterology.  It was 
indicated that he had had an incomplete response to "PPI 
(prilosec 20)".  The examination was deferred.  The 
impression was GERD, partial control.

A WBAMC outpatient progress noted dated in August 2002 shows 
the veteran was examined.  The diagnostic impression, in 
pertinent part, was GERD, stable on Zantac.

In a VA gastrointestinal procedure note dated in December 
2002 it was noted that the veteran had a long history of 
reflux disease and had complained of intermittent mild 
dysphagia in addition to post-prandial abdominal pain.  He 
underwent an EGD.  The findings revealed there was a medium-
size hiatal hernia of the sliding type, which was 
approximately seven centimeters in length.  There were mild 
inflammatory changes in the distal esophagus, but no erosions 
or ulcerations, which was thought most likely secondary to 
reflux grade-one esophagitis.  There were no abnormalities 
within the stomach, and the duodenal mucosa appeared within 
normal limits.  In addition, in an addendum dated in December 
2002, in reference to the gastrointestinal post procedure, an 
additional diagnosis of hiatal hernia was noted.  

Based upon the foregoing, the Board has determined that a 
comprehensive VA examination is necessary to establish the 
nature and etiology of the veteran's claimed disorders.  

In addition, the record reflects that the RO has considered 
evidence-development action under the VCAA.  The veteran was 
notified by letter dated in June 2003.  That letter requested 
that the veteran send any additional information or evidence 
to the RO within thirty days of the date of the letter.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty-to-notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since the present case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
ascertain the nature and etiology of his 
claimed hiatal hernia with GERD and 
peptic ulcer disease.  The claims file, 
including a copy of this Remand, should 
be made available to and reviewed by the 
examiner, and the report should indicate 
whether the veteran's medical records 
were reviewed.  The examiner is requested 
to:

a.  Conduct an examination of the veteran 
with regard to his claimed 
gastrointestinal disorders and provide a 
diagnosis of any pertinent pathology 
found.

b.  As to any pertinent disorders found on 
examination, and based upon the historical 
records in the file, an opinion should be 
offered as to the etiology thereof.  In 
particular, the following question should 
be answered:

Is it at least as likely as not (i.e., 
at least a 50-50 degree of probability) 
that any gastrointestinal disorder is 
directly related to the 
gastrointestinal disorders shown during 
the veteran's period of military 
service, or is such a relationship 
unlikely (i.e., less than a 50-50 
probability)?

c.  In answering this question, the 
examiner is requested to discuss the 
medical assessments of the previous VA 
examiner and the examiners at WBAMC 
contained in the claims file, which in 
part are briefly noted above, and indicate 
agreement or disagreement with those 
assessments, giving reasons for such 
agreement or disagreement.  

3.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC), which should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the June 2003 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



